  Case 3:19-cv-01069-MEM-PT Document 65 Filed 11/20/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

 ABDULLAH HANEEF IBN-                   :
 SADIIKA,
                                        :
            Plaintiff                       CIVIL NO. 3:19-CV-1069
                                        :
   v.                                        (Judge Mannion)
                                        :
 COMMONWEALTH OF
 PENNSYLVANIA, et al.,                  :

              Defendants                :


                                   ORDER

        Presently before the court is a motion for recusal, (Doc. 62) as well as

an Affidavit in support, (Doc. 63) 1, filed by pro se plaintiff Abdullah Haneef

Ibn-Sadiika. For the reasons set forth below, the motion will be DENIED.

The court will construe Plaintiff’s motion pursuant to 28 U.S.C. §455(a),

which provides, “Any justice, judge, or magistrate judge of the United States

shall disqualify himself in any proceeding in which his impartiality might

reasonably be questioned.” 28 U.S.C. §455(a). To determine if recusal is

warranted pursuant to Section 455, the Court must objectively review its

rulings and statements to determine whether a “reasonable man knowing all



       Which the court will construe as the plaintiff’s brief in support as
        1

required pursuant to MDPA LR 7.5
  Case 3:19-cv-01069-MEM-PT Document 65 Filed 11/20/20 Page 2 of 3




the circumstances would harbor doubts concerning the judge’s impartiality.”

Conklin v. Warrington Twp., 476 F.Supp.2d 458 (M.D.Pa. 2007). However,

“a party’s displeasure with legal rulings does not form an adequate basis for

recusal.” Securacomm Consulting, Inc. v. Securacom, Inc., 224 F.3d 273,

278 (3d Cir.2000). “[W]hen deciding a motion for recusal under Section

455(a), the court need not accept the [m]ovant’s allegations as true.” Cooney

v. Booth, 262 F.Supp.2d 494 (E.D.Pa. 2003).

     Simply stated, the plaintiff’s motion alleges, without an inkling of

support, that the court (as well as the late Hon. A. Richard Caputo, to whom

this case was assigned prior to his passing) is biased against him. He alleges

that both judges have “engaged in ex parte communications and conspired

with defendants and/or their counsels or employees … in [an] effort to shield

and prevent the defendants … from having to Answer the complaint of the

complainant because of … said judge(s) personal, religious and racial bias

against [plaintiff], the African American and Sunni Muslim Complainant…”

(Doc. 62).

     Aside from these baseless allegations, the plaintiff has offered no

evidence of ex parte communications, personal, religious or racial bias by



                                      2
     Case 3:19-cv-01069-MEM-PT Document 65 Filed 11/20/20 Page 3 of 3




either of the named judges. Most strikingly because there is no such

evidence. Unfortunately it appears that the plaintiff’s true concern is that he

disagrees with the court’s legal rulings dismissing a number of frivolous

and/or premature motions of his, (see e.g. Doc. 57). However, mere

disagreement with the court’s rulings, as noted above, do not represent a

proper ground for recusal.

             In light of the foregoing, the Plaintiff’s motion to recuse is DENIED.




                                                 s/ Malachy E. Mannion
                                                 Malachy E. Mannion
                                                 United States District Judge
Dated: November 20, 2020
19-1069-02




                                             3
